Citation Nr: 1014862	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a cardiovascular 
disability, claimed as a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ADT) 
from January to June 2001.  He then served in the Army 
Reserve and/or National Guard.  He was activated for service 
in Iraq and had a period of active military service from June 
2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in part, denied service connection 
for hearing loss and a heart condition.  The Veteran has 
subsequently moved to the jurisdiction of VA RO in Seattle, 
Washington.  

In February 2009, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge sitting at the 
RO.  A transcript of his testimony is associated with the 
claims file.  

The case was previously before the Board in March 2009, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  There is no evidence of hearing loss or a cardiovascular 
disability during active military service.  

2.  There is no evidence of a current hearing loss 
disability.

3.  There is no evidence of a current cardiovascular 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hearing loss have 
not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for a cardiovascular 
disability, claimed as a heart condition, have not been met.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated February 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the 
claimant to obtain evidence.  

Subsequently, the Veteran was provided additional notice in a 
letter dated April 2006, which included all required 
notification of the laws regarding degrees of disability and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was then readjudicated in the June 2006 
Statement of the Case and numerous Supplemental Statements of 
the Case.  

VA has obtained service treatment records, VA treatment 
records, and VA examination reports.  VA has also assisted 
the appellant in obtaining evidence, afforded him the 
opportunity to present hearing testimony, written statements, 
and evidence.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Cardiovascular-renal disease may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran claims that he has incurred hearing loss and a 
heart condition because of his period of active military 
service from January 2003 to June 2004.  During this period 
of active service, he was deployed to Iraq.  He states that 
during this service he was exposed to noise in the form of 
weapons fire and explosions and that this has resulted in 
hearing loss.  He also asserts that during service he 
developed chest pain and racing of his heart.  He has made 
these claims in written statements and his February 2009 
testimony at a hearing before the undersigned Veterans Law 
Judge.  

II.  Hearing Loss

The Veteran claims entitlement to service connection for 
hearing loss.  He claims acoustic trauma in the form of noise 
exposure during service in Iraq has caused hearing loss.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  . . . In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to warrant service connection for hearing loss, 
there must be a current hearing loss disability.  VA 
regulations provide a specific definition of a current 
hearing loss disability.  Impaired hearing is considered a 
disability for VA purposes when:  the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

In November 2005, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
15
LEFT
20
20
15
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The assessment was "hearing within 
normal limits bilaterally." 

In September 2006, a service department audiological 
evaluation was conducted because of the Veteran's continued 
National Guard affiliation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
25
25
20
20
25

No speech audiometry was conducted, but pure tone thresholds 
were obtained at the 6000-hertz level and were 30 decibels in 
the right ear and 25 decibels in the left ear.  Nevertheless, 
these audiometric results do not show the presence of a 
current hearing loss disability within the criteria 
established at 38 C.F.R. § 3.385.

In June 2009, the most recent VA audiological evaluation of 
the Veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
15
25
15
LEFT

15
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner's impression was "normal 
hearing bilaterally."

The Veteran claims that he has had hearing loss since his 
exposure to acoustic trauma during service.  However, he also 
indicates that much of his difficulty with hearing is a 
result of "ringing" in his ears; this disability is 
tinnitus for which he has already been granted service 
connection.  The evidence of record does not support a grant 
of service connection for hearing loss.  Simply put, there is 
no audiogram evidence of any current hearing loss disability 
that meets the criteria set forth at 38 C.F.R. § 3.385.  Even 
the September 2009 service department audiology examination, 
which shows the worst levels of hearing, does not show that 
the Veteran meets the criteria for a current hearing loss 
disability.  The Veteran simply does not have a current 
hearing loss disability.  Should his hearing deteriorate in 
the future, he should file to reopen the claim.  

The preponderance of the evidence is against the claim for 
service connection for hearing loss; there is no doubt to be 
resolved; and service connection is not warranted.  

III.  Cardiovascular Disability

The Veteran claims service connection for a cardiovascular 
disability.  He claims that he has chest pain and that his 
heart hurts.  

In November 2005, a VA examination of the Veteran was 
conducted.  The Veteran reported that during service in Iraq 
he developed "left lateral sharp chest pain secondary to 
assault by missile strikes, without any distinct direct 
injury."  He denied angina, dyspnea, and fatigue.  There was 
no indication of any diagnosis of, or treatment for any 
cardiovascular disorder.  The Veteran was not on any 
medication, and he reported that he was able to run 
approximately five miles daily.  Physical examination 
revealed blood pressure of 104/68 with a pulse of 60.  The 
chest was clear and a normal sinus heart rhythm was heard.  
Laboratory tests were normal.  Electrocardiogram examination 
showed sinus bradycardia, but was otherwise normal.  Exercise 
stress testing revealed normal results.  The diagnosis was 
"anterior chest wall syndrome, idiopathic, in absence of 
cardiovascular disease.

In September 2006, a service department examination of the 
Veteran was conducted because of the Veteran's continued 
affiliation with the National Guard.  Clinical evaluation of 
the Veteran's heard was "abnormal" with a notation of 
"needs VA documentation."  However, blood pressure was 
144/63 and pulse rate was 59.  The evaluation of abnormality 
appears to have been made solely on the Veteran's report of 
chest pain and heart palpitations on the accompanying medical 
history.  

In May 2009, the most recent VA examination of the Veteran 
for cardiovascular disorders was conducted.  The Veteran 
reported a history of chest pain during service in Iraq.  He 
reported having to run approximately half a mile in full 
battle gear while under mortar attack; he reported that on 
resting he had shortness of breath and had left sided chest 
pain.  He indicated that he occasionally had intermittent 
complaints of chest pain without shortness of breath.  The 
examiner reviewed all of the prior cardiac test results.  
Physical examination revealed normal heart rhythm and rate.  
Blood pressure was 120/62 with a pulse of 68.  Physical 
examination revealed that the Veteran's left sixth rib was 
"subluxed anteriorly with mild rotation."  The assessment 
was that the Veteran's left sixth rib subluxation was the 
reason for the chronic chest pain.  The examiner stated that 
there was no cardiovascular disability.

The evidence is against the Veteran's claim for service 
connection for a cardiovascular disability, claimed as a 
heart condition.  Simply put, there is no evidence of any 
current cardiovascular disability.  The Veteran reports 
complaints of chest pain.  The medical evidence of record 
reveals that the Veteran has subluxation of the left sixth 
rib, and service connection for this disability has been 
granted.  After full testing, which has included laboratory 
tests, electrocardiogram and exercise stress testing, no 
current cardiovascular disability has been diagnosed.  Again, 
in the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The preponderance of the evidence is against the claim for 
service connection for cardiovascular disability, claimed as 
a heart condition; there is no doubt to be resolved; and 
service connection is not warranted.  








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is denied.

Service connection for a cardiovascular disability, claimed 
as a heart condition, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


